Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 4/26/2022.  Claims 1-2, 5-12, and 15-20 are currently pending within this application.

Claim Rejections
2.	The previous rejections of the claims under 35 USC 112, 102, and 103 are withdrawn in response to amended claims filed on 4/26/2022.

Allowable Subject Matter
3.	Claims 1-2, 5-12, and 15-20 are allowed.

4.	The following is an Examiner’s statement for the reasons of allowance:

5.	Independent claims 1 and 11 are directed towards a method and apparatus that include/perform the operations of at least “a receiver configured to receive a plurality of image frames; and one or more processors configured to: perform image recognition on the received plurality of image frames using an object recognition algorithm; determine that an object recognition result for a first image frame of the received plurality of image frames includes a predetermined error condition, where a target object is recognized in a second image frame of the received plurality of image frames; and generate a data set on the target object using the first image frame and the object recognition result of the second image frame, wherein the object recognition algorithm includes a neural network model which is trained to recognize objects in images, wherein an object recognition reliability of the target object recognition in the second image frame is greater than or equal to a predetermined reference value, and wherein the generated data set comprises a paired input value and target output value, the input value being an image of the target object in the first image frame and the target output value being a label of a type of the target object recognized in the second image frame.”
  	The cited and considered prior art, specifically those relied upon in the previous Office action(s) as well as those cited in conjunction with the instant Office action, fails to anticipate or render obvious either alone or in combination with proper motivation the above mentioned claimed limitations of the instant application in conjunction with the other claimed limitations as claimed in the instant application, and therefore independent claims 1 and 11 are allowed.
	Claims 2, 5-12, 15-20 are allowed for being dependent upon allowed base claims 1 and 11.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664